Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is a Non-final Office Action for application number 16/617,138 HOUSING HAVING CAST PRESSURE RELIEF MEANS filed on 11/26/2019.  Claims 15-30 are pending.  

Election/Restrictions
Claim 30 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/29/2022.
The traversal is on the ground(s) that the search does not present a serious burden to the examiner.  This is not found persuasive because the method claim 30 being at a “construction site” presents different queries than a structural support of claims 15-29.  
The requirement is still deemed proper and is therefore made FINAL.




Information Disclosure Statement
The information disclosure statement submitted on 4/29/2021 and 10/12/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) in the claims and not mentioned in the description or shown in the drawings:   
Claim 24 recites “a bottom (15a), a cap (15c), as well as two lateral walls (15b)”
Claim 28 recites  “A crane bridge (33) “
Claim 29 recites “carriage (35)

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the 
“truss girder” (claim 25)
“crane bridge” (claim 28)
“carriage” (claim 29)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-21, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Publication No. 2013/0206759 to Wurz et al.
	With regards to claim 15, the publication to Wurz et al. discloses a device having 	
one row of at least two successively arranged segments (35, 34,  19, 33),  the segments of the one row being braced with respect to each other by means of a tensioning element (35) extending inside the support and the tensioning element being anchored to opposite ends of the row of segments in order to brace the segments of the one row with respect to each other.
	With regards to claim 16, Wurz et al. teaches in which two adjacent segments of the one row are braced together without an integrally bonded connection therebetween for securing the adjacent segments to each other.
	With regards to claim 17, Wurz teaches which two adjacently arranged segments  of the one row are braced together without a weld or screw connection therebetween for secure the adjacent segments to each other.
	With regards to claim 18, Wurz teaches in which the tensioning element extends through the segments of the one row.
	With regards to claim 19, Wurz teaches in which the one row of segments  extends from one end of the support to an opposite end of the support.
	With regards to claim 20, Wurz teaches that which the tensioning element (35) is anchored to one end of the row outside the segments.
	With regards to claim 21, Wurz teaches in which tensioning element is anchored to both ends of the row outside the row of segments.
	With regards to claim 23, Wurz teaches wherein tensioning element (35, 49, 50, See Figure 13) has at least three tensioning element segments.
	With regards to claim 24, Wurz teaches that which each segment (15) has a bottom (35), a cap (50}, as well as two lateral walls (19) extending in row onentation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 2013/0206759 to Wurz et al.
	With regards to claim 22, Wurz teaches the basic inventive concept with the exception that it does not specifically claim the dimensions of the length.  It has been held that suitable dimensions are obvious and it would be obvious to have the length of the individual segments of the one row is no more than 1.2 meters because this dimension is suitable for the device.


Allowable Subject Matter
Claims 25-29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        5/4/22